SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1454
KA 13-01213
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                                MEMORANDUM AND ORDER

KEVIN M. MINEMIER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


EASTON THOMPSON KASPEREK SHIFFRIN, LLP, ROCHESTER (DONALD M. THOMPSON
OF COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal from an amended sentence of the Monroe County Court
(Victoria M. Argento, J.), rendered March 14, 2013. The amended
sentence directed defendant to pay restitution in the amount of
$34,501.08.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same Memorandum as in People v Minemier ([appeal No. 1] ___ AD3d
___ [Jan. 2, 2015]).




Entered: January 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court